Citation Nr: 0429055	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-21 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an organic mood 
disorder as a residual of an in-service head injury.

2.  Entitlement to service connection for a seizure disorder 
as a residual of an in-service head injury.

3.  Entitlement to service connection for cognitive 
impairment as a residual of an in-service head injury.

4.  Entitlement to service connection for a personality 
disorder as a residual of an in-service head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1975.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran was notified of the decision 
by letter in July 1996 by the RO in Seattle, Washington.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

As the Board construes the record, the veteran's original 
claim on the issues on appeal in this case was received in 
February 1996; a rating decision was issued in July 1996; a 
notice of disagreement was received in September 1996; a 
Statement of the Case was issued to the veteran by a letter 
dated in June 1998; and the veteran's VA Form 9 was received 
in July 1998.  The notice of disagreement was received within 
one year of the original rating decision and the substantive 
appeal was received within 60 days of mailing of the 
Statement of the Case.  Accordingly, the Board finds that the 
veteran timely perfected the appeal of his original claim.  
Therefore, the issue listed on the title page is as a claim 
for service connection rather than as an application to 
reopen the original claim.  New and material evidence is not 
required to reopen the claim because the original claim is 
still open.

In March 2003 the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  The RO 
received the veteran's notice of disagreement with this 
decision in July 2003.  A Statement of the Case was issued in 
April 2004, indicating that the claim was denied in part 
because the veteran "refused" to appear for a scheduled VA 
examination.  The Board can locate no substantive appeal that 
would confer upon it jurisdiction for the claim for service 
connection for PTSD; however, there does appear to be an open 
issue as to whether there was good cause for the veteran's 
failure to appear for the VA compensation examination 
regarding the issue of service connection for PTSD.  
Specifically, the veteran has indicated that he is prohibited 
by law from entering the state in which the VA examination 
was scheduled, and that he provided notice of this fact to VA 
at an earlier date.  He has requested an examination at the 
earliest possible date at a different VA facility.  This 
matter is referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  The veteran experienced a severe closed head injury 
during service.

2.  The veteran has chronic organic mood, personality, 
cognitive, and seizure disorders as a result of his in-
service closed head injury.


CONCLUSION OF LAW

Chronic organic mood, personality, cognitive and seizure 
disorders were incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the claims on appeal.  Therefore, no further 
notice or development is needed.

Factual Background

The veteran seeks service connection for claimed residuals of 
an in-service head injury, to include organic mood, 
cognitive, personality, and seizure disorders.

The veteran's claims files have been rebuilt for the reason 
that his original VA claims files were lost or destroyed.  
The Board cannot know what was contained in the previous 
claims files and has been careful in this case not to draw 
negative inferences based on an absence of evidence where 
such evidence may have been lost or destroyed.  Additionally, 
the service department has been unable to locate the vast 
majority of the veteran's service medical records and service 
administrative records.  Further, the current medical records 
associated with the claims file are voluminous; the facts 
recited here are selected as representative or salient facts 
for purposes of reaching a determination on the merits of the 
matter at hand.

A history dated October 1975 taken for purposes of the 
veteran's service discharge examination includes the 
notations "severe headaches dizziness, and fainting spells, 
and periods of unconsciousness related to head trauma/Sept 
75," and "trouble sleeping and depression refers to 
diagnosed character and behavior disorder, passive aggressive 
personality passive aggressive type, 25 Aug 75.  Treated with 
Darvon."  Neither the records of treatment for the September 
1975 head injury nor the records of psychiatric diagnosis in 
August 1975 are associated with the claims file.  At the 
veteran's service discharge examination, beside the entry for 
clinical evaluation of the veteran's psychiatric condition is 
the notation "NE", presumably meaning that the veteran 
underwent a separate neuropsychiatric evaluation.  Records of 
this separate service discharge neuropsychiatric evaluation 
are not associated with the claims file.  

In May 1987, the veteran was diagnosed provisionally as 
having temporal lobe epilepsy (TLE).

A June 1987 VA EEG was normal.  

An extensive August 1987 VA neuropsychiatric evaluation for 
purposes of   treatment includes a finding of memory 
impairment and impairment in complex visuoconstructional 
tasks consistent with TLE.  August 1987 VA records of 
treatment include a finding of symptoms consistent with TLE, 
for which the veteran received a trial prescription of 
Tegretol.  

An April 1988 VA MRI of the head revealed a rounded region of 
high S1 on PD and T2U1 in the region of the pineal gland 
consistent with a pineal cyst.  No other abnormalities were 
detected.

An October 1989 VA treatment record includes a history of an 
in-service head injury and an assessment probable traumatic 
brain injury with frontal disorientation, disorganized 
thought and anxiety especially in crowds.    The treating 
physician doubted a seizure disorder, however, and 
discontinued the veteran's Tegretol prescription.  

An October 1989 letter from a private neurologist apparently 
to an attorney of the veteran's, and apparently related to 
litigation concerning a July 1988 automobile accident, 
appears to indicate that the veteran had experienced a post-
concussive syndrome, which had since resolved, as a result of 
the July 1988 accident.  

A June 1991 VA neurological consultation report includes a 
diagnosis of post-traumatic seizure disorder, not treated 
yet, with cognitive deficits secondary to head trauma.

A March 1995 report of a VA MRI of the veteran's brain 
includes assessments of mild prominence of the cerebral sulci 
and subarachnoid spaces of uncertain significance, and pineal 
cyst (normal variant).

A May 1995 VA treatment record includes a diagnosis of 
organic mood or personality disorder, with poor response to 
medications.

A November 1995 EEG was abnormal.  The results were unusual, 
with fluctuation in background rhythm of uncertain 
significance.  Paroxysmal disorder of brain function with 
possible right-sided origin could not be ruled out.  

A January 1996 letter to the veteran from a treating VA 
psychologist, for purposes of advising the veteran of the 
recommended level of responsibilities he should assume in his 
day-to-day life, includes a history of the veteran having 
been assaulted in service, resulting in a head injury after 
which he experienced seizures and "more importantly 
difficulty with processing and organizing information when 
more tha[n] one issue was dealt with at a time."  A 1995 EEG 
was noted to have been abnormal, and seizure medications were 
prescribed.   The psychologist noted what he construed as the 
veteran's impaired brain functioning as represented in the 
clinical records.  The psychologist recommended that the 
veteran remain at home to care for his son and keep house, 
and no more, lest he should take on more than he could handle 
effectively without running into difficulties. 

A March 1996 VA treatment record includes an impression of 
post-traumatic cognitive impairment and functional difficulty 
with complex day-to-day  activity.

At a May 1996 VA compensation examination, the Axis I 
diagnoses were cognitive disorder not otherwise specified, 
and personality change, possibly secondary to head trauma and 
seizure disorder.  The history of the veteran's seizure 
disorder and history of a head injury in the mid-1970s was 
acknowledged.  The examiner elaborated that the veteran's 
medical records and self-report of sequence of events 
occurring around the time of his head injury appeared to 
support the likelihood of some degree of cognitive difficulty 
which had persisted and impacted his ability to perform 
complex tasks in an employment setting.  The examiner further 
elaborated that the veteran had a variety of psychiatric 
diagnoses over the years, some of which may have applied at 
different times, though it appeared important in the 
examiner's view to recognize that the veteran was being 
treated for an apparent seizure disorder and did indeed have 
cognitive deficits which had been demonstrated on 
neuropsychological testing.  

A January 1997 VA record of neurological consultation for 
treatment purposes includes a diagnosis of petit mal seizure 
disorder.

The veteran has been awarded Social Security Administration 
(SSA) disability benefits from July 1997 forward.  Based on 
an SSA medical examiner's findings and medical records 
obtained by the Social Security Administration (SSA), many of 
which have been noted above, an SSA adjudicator found that 
the veteran had the following disabilities which collectively 
were severe: organic brain syndrome, dysthymia, a seizure 
disorder, and compartment syndrome.  The adjudicator found 
that the veteran's impairments had been clearly demonstrated 
over the years by extensive testing including 
electroencephalogram, CT head scan, and neuropsychological 
evaluations.  His deficits were note to be subtle, but 
nonetheless were found to severely limit his capability of 
performing in the work place.  He was found to be disabled 
under the meaning of the Social Security Act.   

A June 1997 VA EEG was abnormal with the veteran awake, 
because of frequent brief bursts of generalized slowing 
without focal features or clinical accompaniments.   A 2 to 4 
second burst occurred approximately every 30 seconds.

A September 1998 VA EEG was normal.  There were two brief 
events which did not correlate with epileptiform change.  Two 
weeks later a reviewing VA physician diagnosed the veteran as 
having probably experienced a concussion and memory problems 
related to a head injury, a mood disorder, and PTSD.

At an October 1998 VA compensation psychiatric examination, 
the Axis I diagnosis was personality change due to an 
underlying seizure disorder.  The Axis II diagnosis was 
"deferred."  The Axis III diagnosis included decline in 
cognitive functioning question secondary to seizures or head 
trauma, and evidence of brain atrophy on CT scan.  The 
examiner elaborated that the most clear-cut diagnosis was 
personality change due to seizure disorder or brain damage.

In February 1999, the veteran was referred by his treating 
psychiatrist for an assessment as to whether he had PTSD.  In 
an extensive report a reviewing psychologist intern and a 
Ph.D. psychologist found that the veteran had PTSD related to 
service.  

A March 1999 letter from a VA treating psychologist indicates 
that the veteran had PTSD related to service, recurrent 
episodes of major depressive disorder, and effects of the in-
service closed injury to include extreme difficulty with 
problem solving, organization, and concentration.  

An April 1999 VA treatment record includes a diagnosis of 
history of closed head injury with related organic 
personality changes, PTSD symptomatology, a mood disorder 
related to the closed head injury, and an Axis III diagnosis 
of status post closed head injury, right frontal lobe 
atrophy.  A May 1999 VA treatment record repeats this 
diagnosis.  

December 1999 and February 2000 VA treatment records include 
a clinician's impressions of ongoing difficulties with PTSD 
and brain damage.

A January 2001 VA treatment record includes a reference to a 
negative EEG and a diagnosis of questionable seizure 
disorder, with the veteran to be referred to the seizure 
clinic to evaluate a possible seizure disorder.  

An August 2001 VA treatment report includes diagnoses of 
anxiety disorder not otherwise specified; BZD intoxication; 
marijuana dependence; and an Axis II diagnosis of cluster B 
traits.  A later diagnosis that month from the same clinician 
was altered to panic disorder without agoraphobia vs. 
generalized anxiety disorder with panic attacks.  

A February 2002 diagnosis from a VA physician includes 
impressions of personality change due to trauma; PTSD; 
marijuana abuse; benzodiazepine dependence, in remission; and 
alcohol dependence, in remission.

A February 2002 VA treatment record indicates that 
determining whether the veteran has seizures is a very 
difficult medical question.  

A May 2002 VA record of treatment indicates that a VA EEG was 
normal in both the awake and sleeping states.

A June 2002 assessment from a VA clinician indicates that the 
veteran does not have a seizure disorder or pineal cyst of 
the  the brain.  

A March 2003 mental health treatment note from a VA treating 
psychiatrist includes impressions of personality change due 
to trauma; PTSD; marijuana abuse, in remission; 
benzodiazepine abuse, in remission; and alcohol abuse, in 
remission.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  38 C.F.R. 
§ 3.303(c).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

Analysis

As an initial matter, it is clear that many relevant records 
have been lost or destroyed while in the possession of the 
government.  The current state of the record is that there is 
a written medical impression associated with the veteran's 
service discharge examination of "sever headaches, 
dizziness, and fainting spells, and periods of 
unconsciousness related to head trauma/Sep. 75."  This was a 
medical conclusion rendered within approximately one month of 
the head injury.  The record further makes clear that 
psychiatric records dating both prior to and after the head 
injury have been lost or destroyed by VA and/or the service 
department.  There is then evidence that the veteran had a 
"passive aggressive" personality disorder in August 1975, 
just prior to the September 1975 head injury; and multiple 
sequelae of a what appears to have been a severe head injury 
just prior to discharge from service.  With no evidence to 
rebut that the veteran had such a head injury, and an 
unequivocal impression of such a head injury from an in-
service clinician just prior to the veteran's discharge, the 
Board finds that such a head injury did very likely occur 
during service. 

Second, the Board acknowledges that the record contains 
periodic doubts from VA clinicians as to whether the veteran 
has cognitive, mood, personality, and seizure disorders 
secondary to his in-service head injury.  If anything, the 
record illustrates that the questions presented by this case 
are complex and difficult ones upon which different 
clinicians have disagreed when presented with essentially the 
same data.  However, the opinions rendered by VA physicians 
expert in neurology, psychology and psychiatry based on 
extensive examinations and an accurate review of the 
veteran's history have far more often than not supported the 
veteran's contentions in this regard, sometimes in the 
context of a VA compensation examination and sometimes in the 
context of VA treatment.  Additionally, a review of the 
veteran's medical history relatively congruent with the 
current VA claims file and a psychiatric examination by a 
physician performed at the behest of a Social Security 
Administration adjudicator were sufficient to persuade the 
physician and the SSA adjudicator that the veteran's mental 
disabilities were a residual of his in-service closed head 
injury.  Again, the overall pattern is that physicians expert 
in neurology, psychiatry and psychology have tended to assess 
the veteran as having cognitive, mood, seizure, and 
personality disorders as a residual of the in-service closed 
head injury, even acknowledging periodic negative EEG results 
or imaging results, but in the context of other positive EEG 
and imaging results and comprehensive clinical evaluations to 
include neuropsychological testing.  

The veteran's frequently diagnosed personality disorder has 
at no point in time after the in-service closed injury been 
described as a "passive-aggressive" one, as was apparently 
diagnosed just prior to the veteran's in-service closed head 
injury (the actual service medical record containing this 
diagnosis is not associated with the claims file).  Multiple 
expert treating and evaluating physicians have diagnosed the 
current personality disorder as an organic Axis I condition 
most consistent in nature with a history of a closed head 
injury.  Thus, the evidence shows that the personality 
disorder for which the Board grants service connection in 
this case is not an Axis II congenital or developmental type 
of disorder for which service connection is precluded 
pursuant to 38 C.F.R. § 3.303(c), but rather is an organic 
Axis I condition attributable to the veteran's in-service 
closed head injury.  

Finally, the Board notes that some recent clinicians have 
either not found or not been concerned with the previously 
diagnosed residuals of the veteran's closed head injury.  On 
this point, the Board notes that the veteran's medical 
picture has become increasingly complicated as he is treated 
for PTSD, chronic pain, drug abuse of recent onset arguably 
attributable at least in part to pain and mental distress, 
basal cell carcinoma, and hepatitis B and C.  Further, it is 
apparent from recent treatment records that he faces doubts 
by recent treating VA clinicians as to his credibility, to 
include doubts as to whether his claims that he experienced 
an in-service closed head injury or whether certain other 
aspects of history, such as positive EEG results, a CT scan 
showing brain atrophy, two MRIs showing a pineal cyst of the 
brain, past diagnoses upon VA neurological consultation of a 
post-traumatic seizure disorder, etc., are valid.  Unlike 
these treating physicians, the Board has the benefit of the 
full record, and notes that the medically relevant histories 
as related by the veteran are consistently corroborated by 
clinical records in the claims files.

In light of the foregoing, the Board finds that the 
preponderance of the competent medical evidence strongly 
supports a finding that the veteran experienced a severe 
closed head injury in September 1975, and further supports a 
finding that he has chronic organic mood, personality, 
cognitive, and seizure disorders as a result of this injury.  
To the extent there is evidence weighing against the claims, 
the benefit of the doubt is resolved in the veteran's favor 
on each issue and the Board finds that service connection for 
these disabilities is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 U.S.C.A. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for an organic mood 
disorder, a seizure disorder, organic cognitive impairment, 
and an organic personality disorder as a residual of an in-
service head injury is granted.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



